By the Court.

Stephens, J.,
delivering the opinion.
"We are constrained to pronounce that the verdict is contrary to evidence. The plaintiff proved that he was employed in the case by the right person ; that he rendered services in it, and (there being no special interest shown,") that his services were worth about one hundred and eighty dollars. There was no opposing proof, and not a suggestion why the plaintiff's proof was not worthy of credit. Yet the jury gave a verdict for only $58 21.
Judgment reversed.